Citation Nr: 0634692	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to July 31, 2001, for 
the grant of service connection for idiopathic interstitial 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961, and from June 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for idiopathic interstitial pulmonary fibrosis, effective 
July 31, 2001.

In June 2006, the Board remanded the case so that the RO 
could provide the veteran with full notice of how an 
effective date was assigned prior to the September 2003 
statement of the case in accordance with Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for a breathing disorder in October 1961.

2.  Following a December 1961 VA examination, which diagnosed 
difficulty breathing, a January 1962 rating decision denied 
entitlement to service connection for a hyperventilation 
syndrome which was deemed by adjudicators to be a 
developmental abnormality.  The veteran did not appeal.
 
3.  Service connection for a breathing disorder was again 
denied in a May 1972 rating decision.  The veteran did not 
appeal.
 
4.  The veteran filed to reopen his claim on July 31, 2001.

5.  The veteran did not raise the claim of entitlement to 
service connection for idiopathic interstitial pulmonary 
fibrosis at any time earlier than July 31, 2001.

CONCLUSION OF LAW

An effective date earlier than July 31, 2001, for the grant 
of service connection for idiopathic interstitial pulmonary 
fibrosis is not warranted.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the September 2003 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The claim was thereafter readjudicated in the 
July 2006 supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim. 

Criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The veteran originally filed a claim for service connection 
for a  breathing disorder in October 1961.  By a rating 
decision dated in January 1962, the veteran's claim was 
denied, and an appeal was not perfected.  The veteran filed 
to reopen his claim for a breathing condition in March 1972.  
The claim was denied, and again no appeal was perfected.  The 
January 1962 and March 1972 rating decisions are therefore 
final.  38 U.S.C.A. § 7105 (West 2002).

On July 31, 2001, the veteran filed to reopen his claim for a 
breathing disorder now classified as an idiopathic 
interstitial pulmonary fibrosis.  In an October 2002 rating 
decision the RO found that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for idiopathic interstitial pulmonary fibrosis.  Thereafter, 
the RO granted service connection, and assigned a 100 percent 
disability evaluation effective July 31, 2001, the date he 
filed to reopen his claim.

In his March 2003 notice of disagreement, the veteran 
contends that his effective date for idiopathic interstitial 
pulmonary fibrosis should be retroactive to 1960.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for idiopathic 
interstitial pulmonary fibrosis is the later date of either 
the date he filed his claim to reopen, or the date that 
entitlement arose.  The veteran filed his claim to reopen on 
July 31, 2001.  There is no evidence that the veteran filed 
an informal claim of entitlement to service connection for 
idiopathic interstitial pulmonary fibrosis under 38 C.F.R. § 
3.155 before July 31, 2001.  For these reasons, an effective 
date earlier than July 31, 2001, for service connection for 
idiopathic interstitial pulmonary fibrosis must be denied.


ORDER

Entitlement to an effective date prior to July 31, 2001, for 
the grant of service connection for idiopathic interstitial 
pulmonary fibrosis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


